IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                    : NO. 921
                                          :
DESIGNATION OF CHAIR AND VICE-            : SUPREME COURT RULES DOCKET
CHAIR OF THE CONTINUING                   :
JUDICIAL EDUCATION BOARD OF               :
JUDGES                                    :


                                         ORDER

PER CURIAM

         AND NOW, this 9th day of November, 2022, the Honorable Steven C. Tolliver, Sr.,

is hereby designated as Chair, and the Honorable Alice B. Dubow, is designated as Vice-

Chair, of the Continuing Judicial Education Board of Judges, commencing December 31,

2022.